Citation Nr: 0942484	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  05-14 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for chloracne, on a presumptive basis, as 
due to herbicide exposure, has been received.

2.  Entitlement to service connection for a chronic skin 
disability, on a direct basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1947 to September 
1952, from February 1954 to February 1958, and from March 
1958 to January 1969.

In June 1994, the RO denied a claim for service connection 
for chloracne, on a presumptive basis.  Although notified of 
the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2004 rating decision (issued in June 2004) in 
which the RO denied the Veteran's claims for a higher rating 
for his left knee disability and for service connection for a 
chronic skin disability,  and confirmed and continued the 
previous denial of service connection for chloracne due to 
herbicide exposure.  The Veteran filed a notice of 
disagreement (NOD) in July 2004, and the RO issued a 
statement of the case (SOC) in March 2005.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in April 2005.  The RO issued a 
supplemental SOC (SSOC) in June 2007.

Although, in the decision on appeal, the RO continued and 
confirmed the June 1994 denial of service connection for 
chloracne due to herbicides exposure, the Board has a legal 
duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2002) to 
address the question of whether new and material evidence has 
been received to reopen the issue of service connection for 
chloracne due to herbicide exposure.  That matter goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board 
must first decide whether new and material evidence to reopen 
the claim for service connection for chloracne, on a 
presumptive basis, as due to herbicide exposure has been 
received before it can address this matter on the merits, the 
Board has characterized the appeal with regard to this issue 
as described on the title page.

The Board further notes that, when the Veteran filed the 
claim for service connection, he claimed "a chronic skin 
condition."  Thereafter, the RO denied service connection 
for chloracne, on a direct basis, and the claim has been 
characterized as such since that time.  However, as explained 
below, the medical evidence in this case shows that the 
Veteran has dermatitis, and he has not limited his claim to 
one for chloracne.  As such, the Board has characterized the 
claim for direct service connection as one for a chronic skin 
disability (as reflected on the title page).  Cf. Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that the Board erred 
in not considering the scope of the Veteran's claim for 
service connection for PTSD as including any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).   

On the VA Form 9, the Veteran indicated that he desired a 
hearing before a Veterans Law Judge (VLJ) of the Board 
sitting at the RO.  Such a hearing was scheduled for March 4, 
2008; however, the Veteran failed to appear on the scheduled 
hearing date.  The hearing notice was not returned as 
undeliverable, and no further communication was received from 
the Veteran or his representative regarding the hearing 
request or his failure to appear.  Thus, the Board hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2009).

In June 2008, a Deputy Vice Chairman of the Board granted the 
motion to advance the Veteran's appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7101 (West 2002) and 38 C.F.R. § 
20.900(c) (2009).

In June 2008, the Board denied a higher rating for left knee 
disability and remanded the claims for presumptive and direct 
service connection to the RO, via the Appeals Management 
Center (AMC) in Washington, DC, for further action, to 
include additional development of the evidence.  After 
completing the requested development, the RO/AMC continued 
the denials of the claims (as reflected in a May 2009 
supplemental SOC (SSOC)) and returned the matters on appeal 
to the Board for further consideration.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  In a June 1994 rating decision, the RO denied service 
connection for chloracne, on a presumptive basis; as due to 
herbicide exposure.  Although notified of the denial in a 
letter that same month, the Veteran did not initiate an 
appeal.  

3.  No new evidence associated with the claims file since the 
June 1994 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for chloracne, on a presumptive basis, as 
due to herbicide exposure, or raises a reasonable possibility 
of substantiating that claim.

4.  The Veteran had dermatitis during service and has 
credibly asserted having a rash on his arms and hands on and 
off since service; moreover, the only competent medical 
opinion on the question of whether the Veteran's currently 
diagnosed dermatitis is etiologically related to service is 
favorable to the claim.  


CONCLUSIONS OF LAW

1.  The June 1994 rating decision that denied service 
connection for chloracne on a presumptive basis is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

2.  As evidence received since the RO's June 1994 denial is 
not new and material, the criteria for reopening the claim 
for service connection for chloracne on a presumptive basis 
are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  

3.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for dermatitis are met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection for a chronic skin disability, on a direct basis, 
the Board finds that all notification and development actions 
needed to fairly adjudicate the claim have been 
accomplished.  

As regards the request to reopen the previously denied claim 
based on presumptive service connection, the notice 
requirements under the VCAA essentially require VA to notify 
a claimant of any evidence that is necessary to substantiate 
the claim(s), as well as the evidence that VA will attempt to 
obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In a February 2007 post-rating letter, the RO provided notice 
to the Veteran explaining what information and evidence was 
needed to substantiate the underlying claim for service 
connection, what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA; this letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  In a November 2008 letter, the RO provided 
notice to the Veteran explaining what information and 
evidence was needed to substantiate a claim to reopen a 
previously denied claim, including the definitions of new and 
material evidence and the reason for the previous denial.    

After issuance of the February 2007 and November 2008 
letters, and opportunity for the Veteran to respond, the May 
2009 SSOC reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of March 
2004 and January 2009 VA examinations.  Also of record and 
considered in connection with the appeal are  various written 
statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record in 
connection with either claim on appeal is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A.  Request  to Reopen Previously Denied Claim for Service 
Connection for Chloracne, on a Presumptive Basis

There is a presumption of exposure to herbicides (to include 
Agent Orange) for all veterans who served in Vietnam during 
the Vietnam Era.  38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307. 

If a veteran served in the Republic of Vietnam during the 
Vietnam era, chloracne shall be service-connected if certain 
requirements are met (i.e., that chloracne was manifested 
within one year after the last date on which the Veteran 
served in the Republic of Vietnam during the Vietnam era).  
38 C.F.R. §§ 3.307, 3.309.

As indicated above, the RO denied the Veteran's claim for 
service connection for chloracne on a presumptive basis in 
June 1994. 

The evidence of record at the time consisted of service 
treatment records and VA treatment records.  Service 
treatment records showed no complaints, treatment, or 
diagnosis related to chloracne.  Treatment for seborrhea and 
dermatitis were shown.  

After a VA examination in March 1971, it was noted that the 
Veteran's skin was normal.  On VA Agent Orange examination in 
February 1983, the Veteran reported having a rash on and off 
since 1966.  He did not have a rash at that time.  Likewise, 
on VA examination in July 1983, the Veteran reported a 
history of a rash, but did not have a rash on examination.  
The examiner stated that no skin disease was found at the 
time of examination.  None of the medical evidence reflected  
a diagnosis of chloracne.

The basis for the RO's June 1994 denial was that the evidence 
did not show chloracne at that time or within one year after 
the Veteran's departure from Vietnam. 

Although notified of the denial in a letter that same month, 
the Veteran did not initiate an appeal with the June 1994 RO 
decision.  See 38 C.F.R. § 20.200 (2009).  The RO's June 1994 
denial is therefore final as to the evidence then of record, 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed the claim construed as an attempt to reopen 
the  previously denied claim in September 2003.  Regarding 
petitions to reopen filed on or after August 29, 2001, 38 
C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decisionmakers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
June 1994 rating decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Pertinent evidence added to the claims file since June 1994 
includes VA and private treatment records.  However, these 
records do not reflect any actual diagnosis of any current 
chloracne-let alone any medical indicia that chloracne was 
manifest within the first year after departing Vietnam.  In 
March 2004, a VA examiner noted that the Veteran's rash 
"appears to be chloracne," although no actual diagnosis of 
chloracne was then rendered, and no diagnosis of chloracne is 
otherwise shown in the remaining medical records.  The other 
medical records show treatment for actinic keratosis, skin 
cancer, and a rash that has  been diagnosed as dermatitis. 

While this evidence can be considered "new," in that it was 
not before the RO in June 1994, it is not "material."  That 
is, the evidence does not show that the Veteran has, or ever 
has had, chloracne-the basis for the last prior final 
denial.  Thus, the new evidence does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.

As for statements provided by the Veteran and by his 
representative, on his behalf., the Board notes that as 
laypersons without the appropriate medical training and 
expertise, neither is competent to  render a probative (i.e., 
persuasive) opinion on a medical matter such as the diagnosis 
of chloracne.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Therefore, where, as here, 
resolution of the appeal turns on a medical matter that 
cannot be established by lay evidence, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
chloracne, on a presumptive basis, as due to herbicide 
exposure, are not met, and the June 1994 RO denial of this 
claim remains final.  See 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).  As the Veteran has 
not fulfilled his threshold burden of submitting new and 
material evidence to reopen the finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Service Connection for Chronic Skin Disability, on a 
Direct Basis

Service treatment records show diagnoses of seborrhea and 
dermatitis during service.  Dermatitis was noted in 1957 
(possibly from poison ivy), and on multiple occasions from 
1966 through 1968.  The Veteran retired in 1969.  At the 
Veteran's retirement examination in 1968 his skin was 
reportedly normal.  At that time, he reported having skin 
disease in the past, identified as recurrent seborrhea.  

During  a VA Agent Orange examination in February 1983, the 
Veteran reported having a skin rash on and off since 1966; he 
did not have a rash at that time.  Likewise, on VA 
examination in July 1983, no skin disease was found.  
However, the Veteran reported a rash on his arms and hands on 
and off since 1966.  
 
The Veteran was afforded another VA examination in March 
2005.  He had a rash on his face and forearms that the 
examiner commented "appears to be chloracne." However, no  
diagnosis of chloracne was rendered.  

VA treatment records from 1999 through 2004 show multiple 
instances of treatment for a rash on the arms, face and 
chest.  The Veteran again reported having the rash since his 
service in Vietnam.  Diagnoses of dermatitis and actinic 
keratosis are shown. 

The Veteran was afforded a VA skin examination in January 
2009.  He then reported that he had a rash that began in 1966 
or 1967.  Examination revealed multiple different size and 
shape macular papular rash around his arms and hands, without 
evidence of bleeding or discharge.  The examiner diagnosed 
contact dermatitis and stated that the lesions were not 
chloracne.  The examiner opined that the dermatitis is 
related to the Veteran's service, explaining that the Veteran 
had documented treatment for dermatitis when he was in active 
service and currently had dermatitis.

As indicated in connection with the request to reopen, 
addressed above, the Board reiterates that the medical 
evidence in this case does not establish that Veteran has, or 
ever has had, chloracne; hence, service connection for such a 
disability, on a direct basis, is not warranted.  However, 
the Veteran had dermatitis in service, and dermatitis is 
currently shown.  Moreover,  the Board finds credible the 
Veteran's assertions that he has had a rash on his arms and 
chest on and off since his service in Vietnam-which appear 
to be consistent with the nature of the disability.  Finally, 
the only medical opinion on the question of whether there 
exists a medical relationship between current dermatitis and 
service-which appears to be based, in large part, on the 
Veteran's assertions-is supportive of the claim.   

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

Given the totality of the evidence, to particularly include 
the in-service treatment for dermatitis and the favorable 
medical opinion rendered by the VA examiner in January 2009, 
and resolving all reasonable doubt on the question of 
continuity of symptoms, and, hence, medical nexus, in the 
Veteran's favor to service, the Board finds that the criteria 
for service connection for dermatitis are met.




ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
chloracne, on a presumptive basis, as due to herbicide 
exposure, is denied.  

Service connection for dermatitis is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


